     1   RICHARD E. ZUCKERMAN
         Principal Deputy Assistant Attorney General
     2
         HENRY C. DARMSTADTER
     3   Trial Attorney, Tax Division
         U.S. Department of Justice
     4   P.O. Box 683, Ben Franklin Station
         Washington, D.C. 20044-0683
     5   Telephone: (202) 307-6481
         Fax: (202) 307-0054
     6   Email: henry.c.darmstadter@usdoj.gov

     7   NICHOLAS A. TRUTANICH
         United States Attorney
     8   District of Nevada
         Of Counsel
     9
         Attorneys for the United States of America
    10
                                 UNITED STATES DISTRICT COURT
    11                                DISTRICT OF NEVADA

    12
           MICHAEL F. REEDER,                          Civil No.: 3:15-cv-00129-MMD-WGC
    13
                   Plaintiff,                          STIPULATION BY ALL PARTIES FOR
    14                                                 ENTRY OF JUDGMENT ON UNITED
           v.                                          STATES’ COUNTERCLAIM AGAINST
    15                                                 MICHAEL F. REEDER AND
           UNITED STATES OF AMERICA,                   DISMISSAL OF REFUND AND QUIET
    16                                                 TITLE ACTIONS
                   Defendant.
    17
           PAMELA M. O’KEEFE, as Trustee
    18     for the JORDAN GRACE REEDER
           IRREVOCABLE TRUST,
    19
           Plaintiff,
    20
           v.
    21
           UNITED STATES OF AMERICA,
    22
           Defendant.
    23

    24

    25


5
     1     UNITED STATES OF AMERICA,

     2     Counterclaimant,

     3     v.

     4     MICHAEL F. REEDER

     5     Counterclaim Defendant

     6     and

     7     PAMELA M. O’KEEFE, as Trustee
           for the JORDAN GRACE REEDER
     8     IRREVOCABLE TRUST and the
           DARBY LEIGH REEDER
     9     IRREVOCABLE TRUST; BANK
           OF AMERICA, N.A.; and
    10     HERITAGE BANK OF NEVADA,

    11     Additional Defendants on
           Counterclaim.
    12

    13           Plaintiff and Counterclaim Defendant Michael F. Reeder, Plaintiff and Counterclaim

    14   Defendant Pamela O’Keefe, as Trustee of the Jordan Grace Reeder Irrevocable Trust (“JGR

    15   Trust”) and the Darby Leigh Reeder Irrevocable Trust (“DLR Trust”), Counterclaim Defendant

    16   Bank of America, N. A., Counterclaim Defendant Heritage Bank of Nevada, and Defendant and

    17   Counterclaim Plaintiff United States of America (“United States”), by and through their

    18   undersigned counsel, hereby enter into the following stipulation to resolve the above-captioned

    19   consolidated action:

    20           1.     Michael F. Reeder stipulates and agrees that judgment shall be entered against

    21   him and in favor of the United States on the Government’s Counterclaim in the amount of

    22   $1,100,000, plus statutory interest accruing from July 19, 2019 pursuant to 28 U.S.C.

    23   § 1961(c)(1) and 26 U.S.C. § 6621(a)(2) and 6622. The judgment will be for the following tax

    24

    25
                                                         2

5
     1   assessments against him of federal excise tax liabilities, including interest and penalties: (a)

     2   federal excise tax imposed under I.R.C. Section 4401 (26 U.S.C.) for each month from

     3   September 1993 through March 1997, inclusive and (b) federal excise tax imposed under I.R.C.

     4   Section 4411 of the Internal Revenue Code for periods ending on or about July 1, 1994, July 1,

     5   1995, and July 1, 1996 (“subject excise taxes”).

     6          2.      Pamela O’Keefe, as Trustee for the JGR Trust, stipulates and agrees that the

     7   United States’ judgment on the Counterclaim against Michael Reeder and the federal tax liens

     8   for the subject excise taxes attach to the Glenbrook and Morgan Mill Properties identified in the

     9   Counterclaim, and that the United States may file abstracts of judgment with respect to these

    10   properties.

    11          3.      Pamela O’Keefe, as Trustee for the DLR Trust, stipulates and agrees that the

    12   United States’ judgment on the Counterclaim against Michael Reeder and the federal tax liens

    13   for the subject excise taxes attach to the Hawaii condominium located at 520 Lunalio Home

    14   Road #7311, Honolulu, Hawaii 96825, and that the United States may file abstracts of judgment

    15   with respect to this property.

    16          4.      The United States’ Counterclaim against Counterclaim Defendant Bank of

    17   America, N.A. with respect to the Glenbrook Property shall be dismissed.

    18          5.      The United States’ Counterclaim against Counterclaim Defendant Heritage Bank

    19   of Nevada with respect to the Morgan Mill Property shall be dismissed.

    20          6.      Michael Reeder’s Complaint for Refund and Abatement of Federal Excise Taxes

    21   against the United States shall be dismissed with prejudice.

    22          7.      The Quiet Title Action by Pamela O’Keefe, as Trustee for the JGR Trust, against

    23   the United States shall be dismissed with prejudice.

    24

    25
                                                            3

5
     1          8.      Each party to this consolidated action shall bear his, her or its respective costs,

     2   including attorneys’ fees or other expenses of the litigation.

     3

     4   DATED: August 6, 2019                                  /s/Henry C. Darmstadter
                                                               HENRY C. DARMSTADTER
     5                                                         Trial Attorney, Tax Division
                                                               U.S. Department of Justice
     6                                                         P.O. Box 683 Ben Franklin Station
                                                               Washington, D.C. 20044-0683
     7                                                         (202) 307-6481

     8                                                         Of Counsel
                                                               NICHOLAS A. TRUTANICH
     9                                                         United States Attorney
                                                               Attorneys for the United States
    10

    11                                                         PANITZ & KOSSOFF, LLP

    12
         DATED: August 6, 2019                                  /s/Philip G. Panitz
    13                                                         PHILIP G. PANITZ, ESQ.
                                                               PANITZ & KOSSOFF, LLP
    14                                                         5743 Corsa Avenue, Suite 208
                                                               Westlake Village, California 91362
    15                                                         (805) 379-1667
                                                               Attorneys for Plaintiff
    16

    17                                                         MALCOLM & CISNEROS

    18   DATED: August 6, 2019                                  /s/Nathan F. Smith
                                                               NATHAN F. SMITH, ESQ.
    19                                                         State Bar Number 43160
                                                               MALCOLM & CISNEROS
    20                                                         2112 Business Center Drive
                                                               Irvine, California 92612
    21                                                         (949) 252-9400
                                                               Attorneys for Bank of America
    22

    23

    24

    25
                                                           4

5
     1                                                   SIMONS HALL JOHNSTON PC

     2   DATED: August 6, 2019                            /s/Mark G. Simons
                                                         MARK G. SIMONS, ESQ.
     3                                                   SIMONS HALL JOHNSTON PC
                                                         6490 S. McCarran Blvd.
     4                                                   Suite F-46
                                                         Reno, NV 89509-6165
     5                                                   (775) 785-0088
                                                         Attorneys for Heritage Bank of Nevada
     6      The aforegoing stipulation is granted.

     7   DATED: August 8, 2019                           IT IS SO ORDERED:

     8

     9
                                                         UNITED STATES DISTRICT COURT
    10                                                   JUDGE

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
                                                     5

5
